


Exhibit 10.8

 

EXECUTION COPY

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
December 23, 2010, by and among INTERNATIONAL ADVISORY HOLDINGS CORP., a
Delaware corporation (“Holdings”), INTERNATIONAL CONSULTING ACQUISITION CORP., a
Delaware corporation (the “Borrower”), the lenders party to the Credit Agreement
referred to below (the “Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of November 16, 2007 (as amended,
modified or supplemented through, but not including, the date hereof, the
“Credit Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Third Amendment, the
parties hereto wish to amend to certain provisions of the Credit Agreement as
herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.              Amendments to Credit Agreement.

 

1.             Section 9.15(a) of the Credit Agreement is hereby amended by
(x) deleting the text “December 31, 2010” appearing in said Section and
inserting the text “March 31, 2011” in lieu thereof and (y) deleting the text
“$9,000,000” appearing in said Section and inserting the text “$9,500,000” in
lieu thereof.

 

2.             Section 10.07 of the Credit Agreement is hereby amended by
deleting the text “December 31, 2010 through and including March 30, 2011” and
the corresponding ratio of “3.00:1.00” set forth opposite such text and
inserting the following text and ratio in lieu thereof:

 

“December 31, 2010 through and including March 30, 2011

3.50:1.00”.

 

II.            Miscellaneous Provisions.

 

1.             In order to induce the Lenders to enter into this Third
Amendment, each of Holdings and the Borrower hereby represents and warrants that
(i) no Default or Event of Default exists as of the Third Amendment Effective
Date (as hereinafter defined), both immediately before and after giving effect
to this Third Amendment and (ii) all of the representations and warranties
contained in the Credit Agreement and in the other Credit Documents, are true
and correct in all material respects on the Third Amendment Effective Date,

 

--------------------------------------------------------------------------------


 

both immediately before and after giving effect to this Third Amendment, with
the same effect as though such representations and warranties had been made on
and as of the Third Amendment Effective Date (it being understood that any
representation or warranty which by its terms is made as of a specific date
shall be true and correct in all material respects only as of such specific
date).

 

2.             The Credit Agreement is modified only by the express provisions
of this Third Amendment and this Third Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

 

3.             This Third Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument.  A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

 

4.             THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

5.             This Third Amendment shall become effective on the date (the
“Third Amendment Effective Date”) when Holdings, the Borrower and the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to White & Case LLP, 1155 Avenue of the
Americas, New York, NY 10036; Attention:  May Yip-Daniels (facsimile number:
212-354-8113 / email: myip@whitecase.com) and (ii) the Borrower shall have paid
the outstanding fees and expenses of White & Case LLP in connection with the
Credit Agreement.

 

6.             From and after the Third Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

 

*        *        *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

 

INTERNATIONAL ADVISORY HOLDINGS CORP.

 

 

 

By:

/s/ David E. Berger

 

 

Name: David E. Berger

 

 

Title: President and Chief Financial Officer

 

 

 

 

 

INTERNATIONAL CONSULTING ACQUISITION CORP.

 

 

 

By:

/s/ David E. Berger

 

 

Name: David E. Berger

 

 

Title: President and Chief Financial Officer

 

Signature page to Third Amendment to TPI Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

Individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name: Erin Morrissey

 

 

Title: Vice President

 

 

 

By:

/s/ Scottye Lindsey

 

 

Name: Scottye Lindsey

 

 

Title: Director

 

Signature page to Third Amendment to TPI Credit Agreement

 

--------------------------------------------------------------------------------
